Citation Nr: 1700561	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-35 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from June to October 1984 and from March to August 1986.  He also had periods of service with the New Jersey National Guard.

In July 2014, the Veteran testified before the undersigned at the RO.  A transcript of the hearing has been reviewed and has been associated with the record.  In May 2015, the Board remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has a psychiatric disorder, other than PTSD, related to his period of active duty service from March to August 1986.  Specifically, during the July 2014 Board hearing, he testified that he witnessed a fellow service-member fall off a building and die during service.  He further testified that although he went to the soldier's aid immediately following the fall, the individual had died on impact.  During the July 2014 Board hearing, the Veteran further stated that this incident occurred in June 1986, or in the summer of 1986, at Fort A.P. Hill.  He testified that the alleged deceased soldier was named Jeff; however, he could not recall the last name.

Pursuant to the Board's most recent May 2015 remand, the AOJ was asked to undertake any necessary development to independently verify the Veteran's statements regarding the death of a fellow service-member in the summer of 1986 at Fort A.P. Hill.  This included contacting the Joint Service Records Research Center (JSRRC) or other appropriate agencies as necessary.  

Pursuant to the Board's directive, the AOJ contacted the JSRRC in May 2016 to verify the alleged stressor in the summer of 1986 at Fort A.P Hill.  In June 2016, a response was received which indicated that research of the US Army historical records and a coordinated research with the National Archives and Records Administration did not include any unit records pertaining to the 150th Aviation Battalion, Fort A.P. Hill, Virginia, for the calendar year 1986.

The RO issued a supplemental statement of the case in June 2016, which continued the denial of the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD. 

Thereafter, in a June 2016 statement, the Veteran indicated that the correct date of the in-service incident was the "2nd week of June 1987."  In a July 2016 deferred rating decision, the RO indicated that the Veteran now claimed that the incident occurred in June 1987 (as opposed to 1986), and that another request to JSRRC was to be submitted.  

For these reasons, the Board finds that there are pending actions at the RO regarding possible verification of the Veteran's in-service stressor event.  As such, adjudication of the issue must be deferred pending a new response from the JSRRC.

Accordingly, the case is REMANDED for the following actions:

1.  Per the July 2016 deferred rating decision, undertake any necessary development to independently verify the Veteran's statements regarding the death of a fellow service-member in the 2nd week of June 1987 at Fort A.P. Hill.  This would include contacting the JSRRC or other appropriate agencies as necessary.  Any additional action necessary for independent verification of a particular in service incident, to include follow-up action requested by the contacted entity, must be accomplished.

If the search for corroborating information leads to negative results, the Veteran and his representative must be notified of this fact.  The efforts taken to obtain the corroborating information must be explained, and any further action to be taken must be described.

2.  If the claimed in-service event is independently verified, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  The examiner should then respond to the following:

(a)  List all diagnoses of psychiatric disorders, other than PTSD, that are present on examination.

(b)  For each diagnosis, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset during service or is otherwise related to service, to include any independently verified stressor.

The examiner must include a complete rationale for all opinions expressed.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




